Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 August 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 22
My very Dear Friend
St: Petersburg Augst 7 1814

I am so exhausted by fatigue that it is with the utmost difficulty I can scrawl a few lines having just return’d from a Fète at Pavloski which lasted two days & Nights I may say as you know at what hour the Balls break up The fète was most beutiful and we recieved every possible mark of Distinction the Emperor spoke to me and asked where you were I told him you had seen at Ghent he said he had only passed through it that he had seen Mr. Galatin in London. Mr. Harris order’d me not to go because Mr Naryschkin gave us a verbal message and for some time I hesitated what to do but as I had promised Mr. N: who apologized to all the Corps for giving in that form and they all accepted I thought it would be highly ridiculous in me who you know dont belong to it to make any pretentions. Mr. Harris engaged to let me know what I was to do and I expected to hear from him on Saturday evening; Saturday passed, and I heard nothing. I therefore thought it would be more prudent, to make enquiries, and if I found the Corps Diplomatic intended going, to do as they did, thinking it more likely difficulties would occur at the English, I ascertained that he and all the Corps intended being at Pavloski at half past 5 o’clock and set out from my house in consequence so as to be there at the same time. The Dutchess arrived about the same time and my heart was set at rest as I presumed that for once in my life I had done right. in consequence of the badness of the weather the fète champètre was postponed untill the next and we only went to the Ball at which the Emperor did not appear the Empress was much chagrined at the disappointment but as usual did the honours of her house incomparably she spoke to several times and expressed much sorrow at the bad prospect of affairs but told me that nothwithstanding appearances she hoped we should soon make a good Peace Her Majesty invited me in person to remain at Pavloski and said she was happy to keep us two days instead of one. Mr. Harris did not appear, and poor I became the only representative of America (not so bad neither considering how we go on in Canada, an Old Woman or a Child would answer the purpose) every thing was render’d as comfortable as circumstances would admit and we awaited the hour of meeting with much impatience, which took place at 7 o’clock last evening in the Empress’s pavillion of Roses every thing was superb and succeeded to a miracle the Emperor danced without ceasing till two o’clock this morning and we got back to our house I not a little rejoiced that it was over. Now I must entreat you if I have committed an error in going to pardon me as I really believed I was doing Mr. Harris my Servants tell me has been here twice and expressed much dissatisfaction at my having gone. You told me before you went away that I must attend all such invitations and I again repeat I thought I was doing right.
A circumstance occurred on our return home which placed us all in considerable danger and I am much indebted to Lord Walpole, and more particularly to General Moriss, for their very kind attention His Lordship having escaped himself, was so good as to return to seek me, I assure you our peril was great for some time and we were very near being crushed to death by the prodigious press of Carriages, and Horses, which for the first time since our residence in Russia, it was utterly impossible for the Police to regulate we only saved ourselves by leaping out of the Ligne at the risk of our lives and getting over fences and ditches untill we could get clear of the road.
I will answer your numbers 17 and 18 which I received together on Saturday last more fully the next Post at present I will only send you the extract from the German paper which you request, State of exchange 24 July
London11 7/811 5/8Ducats 11.65. New 11 50 Old.Amsterdam10.9 7/8Agio of Silver 2 R. 94 1/2 Kop.Hamburg9 1/169Paris105I will make the enquiries you desire and write you the next Post I mentiond in my last that the Obligations were paid in Silver Agio 2R. 96 and I have recieved the Sum which you yourself marked as the Silver sells only at 3.96 and it passes current for four I thought it better to use in payments. God Bless you:
L C A.Charles is still unwell he grows so fast he outgrows his strength. do not be uneasy however I hope it will pass over you see I have filled my paper
